Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-23 are pending in this Office Action.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 8, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-8, 10-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,584,374 issued to Bingham et al. (Bingham) in view of US 2020/0235985 issued to Embarmannar Vijayan et al. (Vijayan).
	As per claim 1, Bingham teaches a method for monitoring a health of a network of computing devices (Bingham: Col. 6, ll. (47-49) – monitoring performance of a system at a service level using key performance indicators derived from machine data), the method comprising: obtaining a plurality of performance attributes from a plurality of computing devices in the network of computing devices; generating a composite indicator defined by a combination of at least two performance attributes of the plurality of computing devices, the at least two performance attributes obtained from at least two computing devices among the plurality of computing devices (Bingham: abstract – one or more processing devices derive a value for each of a plurality of key performance indicators (KPIs). Each KPI (performance attributes) indicates a different aspect of how the same service provided by one or more entities is performing at a point in time. Each KPI is defined by a search query that derives the value for that KPI from machine data associated with the one or more entities that provide the same service. The one or more processing devices calculate a value for an aggregate KPI for the same service from the values for each of the plurality of KPIs); monitoring the composite indicator; responsive to a determination that the composite indicator indicates an alert condition, generating an alert associated with a computing device in the network of computing devices (Bingham: Col. 8, ll. (14-21) – a correlation search can be created to determine the status of a set of KPIs for a service over a defined window of time. A correlation search represents a search query that has a triggering condition and one or more actions that correspond to the trigger condition. Thresholds can be set on the distribution of the state of each individual KPI and if the distribution thresholds are exceeded then an alert/ alarm can be generated); 
Bingham however does not explicitly teach determining if the alert condition is subject to remediation; and responsive to a determination that the alert condition is subject to remediation, causing the computing device to execute at least one command to provide remediation of the alert condition.
Vijayan however explicitly teaches determining if the alert condition is subject to remediation; and responsive to a determination that the alert condition is subject to remediation, causing the computing device to execute at least one command to provide remediation of the alert condition (Vijayan: Fig. 1A, Fig. 1B – determining, at the physical analytics engine, that a problem exists based on comparing a KPI attribute from the alert to a symptom threshold and correlating by the physical analytics engine, the alert to a physical hardware device and sending a root cause analysis event used for remediating the problem and based on the correlation, automatically performing a remedial action).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bingham to teach determining if the alert condition is subject to remediation; and responsive to a determination that the alert condition is subject to remediation, causing the computing device to execute at least one command to provide remediation of the alert condition. One would be motivated to do so as when determining, at the physical analytics engine, that a problem exists based on comparing a KPI attribute from the alert to a symptom threshold and correlating by the physical analytics engine, the alert to a physical hardware device and sending a root cause analysis event used for remediating the problem and based on the correlation, automatically performing a remedial action (Vijayan: Fig. 1A, Fig. 1B).

	As per claim 3, the modified teaching of Bingham teaches the method of claim 1, wherein the plurality of performance attributes comprises a plurality of metrics associated with the network of computing devices (Bingham: abstract – one or more processing devices derive a value for each of a plurality of key performance indicators (performance metrics)).

	As per claim 4, the modified teaching of Bingham teaches the method of claim 1, wherein one of the plurality of performance attributes comprises Central Processing Unit (CPU) utilization (Bingham: Fig. 1 – teaches the KPI (Key Performance Indicators) comprises CPU usage).

	As per claim 5, the modified teaching of Bingham teaches the method of claim 1, wherein the alert condition indicates a metric has exceeded a predetermined threshold (Vijayan: ¶ 0027 – particular measured metrics exceed a performance threshold).

	As per claim 6, the modified teaching of Bingham teaches the method of claim 1, wherein determining if the alert condition is subject to remediation comprises: determining if the alert condition is subject to automatic remediation; and responsive to a determination that the alert condition is subject to automatic remediation, causing the computing device to execute the at least one command to provide automatic remediation of the alert condition (Vijayan: ¶ 0063, ¶ 0067 – the VM engine can compare various metrics against thresholds to determine whether to send an alert to the evaluator engine. This can include analyzing KPI metrics in combination with fault metrics injected from the HW engine, such as whether temperature is out of bounds, a host has gone down, or a port is nonresponsive and based on the type of remediation required, the evaluator engine or self-healing component can employ a corresponding adaptor to issue a command to the right process within the datacenter ecosystem. For example, to remediate a software problem in the physical layer, at stage an adaptor can send a command to a network configuration manager to restore a host to a previous stable state using a configuration file).

	As per claim 7, the modified teaching of Bingham teaches the method of claim 1, further comprising: generating a plurality of composite indicators; and monitoring the plurality of composite indicators (Bingham: Fig. 47A, Col. 55, ll. (16-19) – the computing machine identifies one or more key performance indicators (KPIs) for one or more services to be monitored via a service-monitoring dashboard wherein a service can be provided by one or more entities).

	As per claim 8, the claim resembles claim 1 and is rejected under the same rationale while Bingham teaches an apparatus comprising: a network interface configured to communicate with a network of computing devices (Bingham: Col. 88, ll. (31-32) – network interface device); and a processor (Bingham: Col. 88, ll. 10 – processor). 

	As per claim 10, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 11, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 12, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 1 and is rejected under the same rationale

As per claim 15, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 16, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 17, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 18, the claim resembles claim 6 and is rejected under the same rationale while (Vijayan: ¶ 0011 – also teaches the physical analytics engine can correlate the alert from the virtual analytics engine to a physical hardware device. This can include using a model that maps physical devices (two associated computing devices).

As per claim 19, the claim resembles claim 13 and is rejected under the same rationale while Bingham teaches an apparatus comprising: a network interface configured to communicate with a network of computing devices (Bingham: Col. 88, ll. (31-32) – network interface device); and a processor (Bingham: Col. 88, ll. 10 – processor).

	As per claim 21, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 22, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 23, the claim resembles claim 5 and is rejected under the same rationale.

6.	Claims 2, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,584,374 issued to Bingham et al. (Bingham) in view of US 2020/0235985 issued to Embarmannar Vijayan et al. (Vijayan) and further in view of US 2010/0241903 issued to Goldszmidt et al. (Goldszmidt).
	As per claim 2, the modified teaching of Bingham teaches the method of claim 1 however does not explicitly teach wherein generating the composite indicator comprises generating the composite indicator based on a definition of the composite indicator, the definition comprising a Boolean combination of the at least two performance attributes.
	Goldszmidt explicitly teaches wherein generating the composite indicator comprises generating the composite indicator based on a definition of the composite indicator, the definition comprising a Boolean combination of the at least two performance attributes (Goldszmidt: ¶ 0045 – linkages can include combinations data thresholds and/or data ranges through Boolean logic, dependencies, aggregations, etc. Analysis module can also link the behavioral parameters of the relevant telemetry counters together within the problem fingerprint such that the behavioral parameters are collectively monitored).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Bingham in view of Goldszmidt to generate the composite indicator comprises generating the composite indicator based on a definition of the composite indicator, the definition comprising a Boolean combination of the at least two performance attributes. One would be motivated to do so as linkages can include combinations data thresholds and/or data ranges through Boolean logic, dependencies, aggregations, etc. Analysis module can also link the behavioral parameters of the relevant telemetry counters together within the problem fingerprint such that the behavioral parameters are collectively monitored (Goldszmidt: ¶ 0045).

As per claim 9, the claim resembles claim 2 and is rejected under the same rationale.

As per claim 14, the claim resembles claim 2 and is rejected under the same rationale.

As per claim 20, the claim resembles claim 2 and is rejected under the same rationale.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458